Citation Nr: 1014309	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral foot 
condition. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus. 

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to May 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part found that new and 
material evidence had not been received to reopen claims for 
service connection for a bilateral foot condition, bilateral 
hearing loss, and tinnitus.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge in January 2010 at the RO.  A transcript 
is of record.  

In a May 1988 decision, the Board denied entitlement to 
service connection for bilateral hearing loss.  When a claim 
is disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  When a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104(b);  
38 C.F.R. §§ 20.1104, 20.1105 (2009).  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for a bilateral foot 
condition and service connection for tinnitus.  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral foot 
condition was initially denied in an October 2001 rating 
decision of which the Veteran filed a notice of disagreement 
but did not perfect an appeal.  

2.  Evidence received since the October 2001 rating decision 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral foot condition.

3.  A bilateral foot condition is not etiologically related 
to service and was not aggravated by service.  

4.  Entitlement to service connection for bilateral hearing 
loss was initially denied in a May 1988 Board decision; the 
claim was most recently denied in an October 2001 rating 
decision of which the Veteran did not perfect an appeal. 

5.  Evidence received since the October 2001 rating decision 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

6.  The competent medical evidence of record supports a 
finding that a relationship exists between the Veteran's 
bilateral hearing loss and his military service.

7.  Entitlement to service connection for tinnitus was 
initially denied in an October 2001 rating decision of which 
the Veteran filed a notice of disagreement but did not 
perfect an appeal. 

8.  Evidence received since the October 2001 rating decision 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for tinnitus.

9.  The competent medical evidence of records supports a 
finding that a relationship exists between the Veteran's 
tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for a bilateral foot condition and tinnitus is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral foot condition.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §3.156(a) (2009).

3.  A bilateral foot condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

4.  The May 1988 Board decision and October 2001 rating 
decision that denied entitlement to service connection for 
bilateral hearing loss are final.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1100, 
20.1103, 20.1104, 20.1105 (2009).

5.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156(a) (2009).

6.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

7.  New and material evidence has been received to reopen a 
claim for service connection for tinnitus.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

8.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Considering the record in light of the above criteria, and in 
view of the favorable disposition as to the bilateral hearing 
loss and tinnitus claims, the Board finds that all 
notification and development action needed to render a fair 
decision on those claims has been accomplished.

With respect to the remaining claim for a bilateral foot 
condition, in a letter issued in May 2004, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
He was informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2004 letter explained what qualified as new 
and material evidence but did not describe the reason for the 
previous denial of the Veteran's claims.  

However, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in reopening the Veteran's claims, further notice pursuant to 
Kent is unnecessary.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim. Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice was not provided until after the 
initial adjudication of the claim, this timing deficiency was 
cured by the issuance of Dingess notice followed by 
readjudication of the claims in the November 2006 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any 
timing deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records were lost in a fire 
at the National Archives and Records Administration in July 
1973.  Destruction of service treatment records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

VA has obtained the Veteran's Certification of Military 
Service and the Veteran provided a completed NA (National 
Archives) Form 13055, reporting in-service treatment.  This 
information was provided in additional requests for the 
Veteran's service records.  In August 2005, the records were 
found to be unavailable and a Formal Finding of 
Unavailability was provided.  In an August 2005 report of 
contact, it was noted that the Veteran was advised of the 
unavailability of his service treatment records and he 
indicated that he did not have any service records in his 
possession.  

VA has obtained all available records of treatment reported 
by the Veteran, including VA treatment records and private 
medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).   The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran was provided with a VA audiological examination 
in December 2005 to evaluate his claims of bilateral hearing 
loss and tinnitus.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
for service connection for a bilateral foot condition but has 
determined that no such examination or opinion is required.  
As discussed below, there is no credible or competent 
evidence linking the Veteran's current bilateral foot 
condition to service.  The Veteran first received treatment 
for his feet well after service and the only medical opinion 
connecting the Veteran's foot condition to service is 
speculative and does not provide an adequate rationale.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria for Claims to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).
In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).



Legal Criteria for Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 
38 C.F.R. §§ 3.304, 3.306(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.


Claim to Reopen Service Connection for a Bilateral Foot 
Condition

In October 2001, the RO denied the Veteran's claim for 
service connection for a bilateral foot condition because 
there was no evidence his foot disability was incurred in or 
aggravated by service.  At the time of the October 2001 
decision, the Veteran had submitted no evidence pertinent to 
this claim.

Since the October 2001 rating decision, the Veteran presented 
hearing testimony before a decision review officer at the RO.  
At the hearing, the Veteran testified that he had a great 
deal of difficulty with pes planus during service, 
occasionally complained of pain, and noted painful feet at 
discharge.  He also indicated that he did not receive 
treatment until the mid-1960s for his bilateral foot 
condition.  

The Veteran has also submitted a letter from a private 
treatment doctor which stated that the Veteran's pes planus 
could have been aggravated by service and then concluded that 
his current foot problems and foot pain are worse because of 
his military activity.  The Veteran also provided testimony 
before the Board in January 2010 where he asserted that he 
had bilateral pes planus prior to service and that the 
condition of his feet was aggravated or worsened as a result 
of service.  These records are material as they provide an 
opinion as to whether the Veteran's current bilateral foot 
condition was incurred in or aggravated by service.  
Therefore, the claim for service connection for a bilateral 
foot condition is reopened.  


Merits Discussion

The Board emphasizes that the Justus presumption of 
credibility does not attach after a claim has been reopened.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran contends that his current bilateral foot 
condition is connected to service.  Specifically, he stated 
in the January 2010 hearing before the Board that he had pre-
existing pes planus prior to entering active duty and that 
his military service aggravated this bilateral foot 
condition.  

The Veteran clearly has a current bilateral foot disability.  
An April 2000 VA medical center (VAMC) treatment note 
assessed pes planus and an April 2003 VAMC podiatry note 
indicated a diagnosis of pes planus with pronation.  A 
November 2006 letter from a private physician stated that the 
Veteran complained of significant pain in his feet which was 
mostly secondary to osteoarthritis.  Therefore, the first 
requirement for service connection-a current disability-is 
established.  
However, the record does not show that the Veteran's current 
foot condition was incurred in or aggravated by active duty 
service.  As noted above, the Veteran's service treatment 
records were destroyed in a fire in 1973 and the Veteran has 
stated that he does not possess any relevant service 
treatment records.  He stated during the January 2010 hearing 
that he complained of bilateral pes planus upon separation in 
May 1957 but did not begin receiving medical treatment for 
his feet until the mid-1960s.  However, the first evidence of 
treatment for his feet in the record is the above-cited April 
2000 VA treatment note.    

A November 2006 letter from a private doctor noted that he 
was asked to comment on whether the Veteran's pre-existing 
foot problems could have been aggravated by military service.  
The doctor stated that the Veteran's pain was mostly 
secondary to osteoarthritis which he thought could have been 
made worse by his work in the military service as a tank 
commander.  The doctor then concluded definitively that the 
current foot problems and foot pain were worse because of the 
Veteran's military activity but did not provide any 
rationale.  Under VA regulations and Court decisions, service 
connection may not be based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2009); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. 
App. 124, 127- 28 (1998); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  As the private doctor's opinion discussed the 
possibility of service connection and then provided a 
definitive statement in the next sentence without any 
rationale, the Board finds that the doctor's opinion is 
speculative.  See generally Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Therefore, no probative weight is assigned to the private 
doctor's letter.  

Moreover, the Veteran has not reported a continuity of 
symptomatology of bilateral foot problems.  In fact, the 
Veteran stated during the hearing before the decision review 
officer that he first sought medical treatment for his feet 
in the mid-1960s, at least five or more years after service.  
Crucially, the first documented evidence of treatment for his 
feet is dated April 2000.  The significant gap between 
service and treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).

Indeed, there is no mention of a bilateral foot problem by 
the Veteran until he filed his claim of entitlement to VA 
benefits in October 2001, over 40 years after he left 
military service in May 1957 and 15 years after the Veteran 
filed his initial claim for VA benefits in December 1986.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).

The only other evidence providing a positive opinion that the 
Veteran's current bilateral foot condition was incurred 
during or aggravated by active duty service are the 
statements of the Veteran himself.  However, as a layperson 
without medical expertise, the Veteran is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the Veteran is competent to testify to the severity of his 
symptoms, the lack of medical evidence connecting his current 
disability to service, his failure to report continuity of 
symptomatology, and the significant gap of time between 
service and treatment  and between service and the filing of 
his claim shifts the weight of the evidence against a finding 
that the Veteran's current bilateral foot condition was 
incurred in or aggravated by service.  

The Board must conclude that the preponderance of the 
evidence is against the claim, and it is, therefore, denied.  
38 U.S.C.A. § 5107(b).


Claim to Reopen Service Connection for a Bilateral Hearing 
Loss and Tinnitus

In May 1988, the Board denied entitlement to service 
connection for bilateral hearing loss because the claimed 
condition was not shown to be incurred in or aggravated by 
service.  The October 2001 rating decision denied service 
connection for both bilateral hearing loss and tinnitus for 
the same reason.  At the time of the October 2001 rating 
decision, the evidence of record included private treatment 
records from 1967 to 1970 showing diagnosis and treatment for 
bilateral hearing loss.   

Since the October 2001 rating decision, the Veteran provided 
testimony before a decision review officer at the RO, where 
he contended that both conditions were incurred during 
service.  The Veteran also submitted February 2004 and August 
2006 private physician's statements which indicate that his 
bilateral hearing loss was more likely than not due to 
service.  Also of record is a December 2005 VA audiological 
examination in which the Veteran was diagnosed with 
bilateral, high frequency, sensorineural hearing loss and 
bilateral, recurrent tinnitus.  These records are material as 
they provide an opinion as to whether the Veteran's current 
bilateral hearing loss and tinnitus were incurred in or 
aggravated by service.  Therefore, the claims for service 
connection for bilateral hearing loss and tinnitus are also 
reopened.  

Merits Discussion 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
the December 2005 VA audiological examination findings.  
Hickson element (1) is therefore satisfied for the Veteran's 
claims.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service, or medical evidence of tinnitus in service, 
and the Veteran does not so contend.  Therefore, no medical 
evidence of the incurrence of disease in service exists.  

With respect to in-service injury, the Veteran has testified 
that he suffered acoustic trauma while serving as a tank 
commander and in a mortar platoon.  The Board has no reason 
to doubt the veracity of the Veteran's testimony.  For the 
purposes of this decision, the Board will assume that the 
Veteran experienced hazardous noise exposure during service.  
This is sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

With respect to Hickson element (3), medical nexus, against 
the Veteran's claims is an opinion by a VA audiologist dated 
in December 2005 that the Veteran's hearing loss and tinnitus 
are age-related.  

The record does, however, contain two other medical opinions 
that are favorable to the Veteran's claims.  S.H., M.D., who 
treated the Veteran for hearing loss beginning in 1967, just 
10 years after separation, indicated that the Veteran's 1967 
audiogram was "very typical of prior severe acoustic trauma 
for a man the age of 31 years . . . In my opinion it is more 
likely than not that [the Veteran's] hearing loss was due to 
the military duties he performed as a tank commander and in a 
mortar platoon as a loader."  Also in the Veteran's favor is 
the August 2006 opinion of N.R., M.D., who reviewed the 
records dating back to 1967 and opined that it was more 
likely than not that the Veteran's hearing loss and tinnitus 
manifested while he was serving as a tank commander in the 
military.  The Veteran's military history is consistent with 
exposure to noise in service, which supports the credibility 
of the account given by the Veteran on which these private 
opinions are based. 

After review of the entire record, the Board finds that 
viewing the evidence in the light most favorable to the 
Veteran and providing him the benefit of the doubt, the 
evidence that the Veteran's bilateral hearing loss and 
tinnitus is due to service is at least in equipoise.  

Accordingly, service connection for bilateral hearing loss 
and tinnitus is granted. 






ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for a bilateral foot 
condition is reopened.

Service connection for a bilateral foot condition is denied.  

New and material evidence has been received; the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence has been received; the claim for 
entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


